            Case 1:20-cv-10855-IT Document 32 Filed 01/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

CRISPIN ABARIENTOS,                           *
                                              *
               Petitioner,                    *
                                              *
       v.                                     *       Civil Action No. 20-cv-10855-IT
                                              *
STEPHEN SPAULDING,                            *
Warden of Federal Medical Center              *
Devens, in his official capacity              *
                                              *
               Respondent.                    *

                                  MEMORANDUM & ORDER

                                         January 15, 2021

TALWANI, D.J.

       Pending before the court is Petitioner Crispin Abarientos’ Emergency Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 2241 Seeking Immediate Release from FMC Devens [#1].

Petitioner, who was, at the time of filing, detained at The Federal Medical Center in Fort Devens,

Massachusetts (“FMC Devens”), has since been transferred to the United States Penitentiary,

Canaan (“USP Canaan”) in Pennsylvania. Notice of Transfer [#26]. Pursuant to 28 U.S.C.

§ 2241(a), “[w]rits of habeas corpus may be granted by the Supreme Court, any justice thereof,

the district courts and any circuit judge within their respective jurisdictions.” The Supreme

Court has held that “[t]he plain language of the habeas statute thus confirms the general rule that

for core habeas petitions challenging present physical confinement, 1 jurisdiction lies in only one

district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). Petitioner is

no longer confined in this district and does not contend that any exception to this general


1
  In denying Respondent’s Motion to Dismiss [#11], the court found that Petitioner was seeking
release as “the only means of protecting” him from the Covid-19 pandemic and, thus, the
Petition [#1] was properly brought pursuant to 28 U.S.C. § 2241. Order 2-3 [#19].
           Case 1:20-cv-10855-IT Document 32 Filed 01/15/21 Page 2 of 2




territorial jurisdiction rule applies. Petitioner’s Status Report [#31]. Accordingly, Petitioner’s

Habeas Petition [#1] is DISMISSED without prejudice for lack of jurisdiction.



       IT IS SO ORDERED.

Date: January 15, 2021                                         /s/ Indira Talwani
                                                               United States District Judge




                                                  2
